DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, figure 1-22, claim 1-15, and 19-20, in the reply filed on April 6, 2022 is acknowledged.
Claims 6-7 are withdrawn as they contain an absorbing layer. According to Applicant’s specification the absorbing layer is element 260 in figure 48. Figure 48 is was not elected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2020 was considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandes et al. (US 2007/0018198 A1) (“Brandes”), in view of Shealy et al. (2012/0156836 A1) (“Shealy”).
Examiner note: claims 19-20 do not add any new structural features to the claim. Claims 19-20 simply use a different preamble. This different preamble is not necessary to give life and meaning to the claims. In effect Applicant is claiming claim 1 thrice. If Applicant were to add structure to claim 19-20 to change the scope of the claim a restriction by original presentation may issue based upon the above.
Regarding claims 1, and 19-20 Brandes teaches at least in figures 1 and 8:
a first semiconductor layer (120C/420) formed of a nitride semiconductor (120C/520 are GaN) over a substrate (110C/510); 
a second semiconductor layer (130C/530) formed of a nitride semiconductor (130C/530 is AlGaN) over the first semiconductor layer (120C/420); 
a gate electrode (141) formed over the second semiconductor layer (130C/530); 
a source electrode (142) and a drain electrode (143) formed over the first semiconductor layer (120C/420) or the second semiconductor layer (130C/530).

Brandes does not teach: 
a first region of an insulative film that is formed between the gate electrode and the source electrode over the second semiconductor layer, and contains positive charges; and 
a second region of the insulative film that is formed between the gate electrode and the drain electrode over the second semiconductor layer, and contains negative charges.


    PNG
    media_image1.png
    322
    494
    media_image1.png
    Greyscale

Shealy teaches at least in figure 3B, and Examiner annotated Shealy figure 3B above:
a first region (A) of an insulative film (A/B/C) that is formed between the gate electrode (20) and the source electrode (18) over the second semiconductor layer (14), and contains positive charges (¶ 0015, where 17 has a positive charge); and 
a second region (B) of the insulative film (A/B/C) that is formed between the gate electrode (20) and the drain electrode (18’) over the second semiconductor layer (14), and contains negative charges (¶ 0015, where 16’ has a negative charge).
It would have been obvious to one of orianry skill in the art to add the insulative film with a first and second region to the device of Brandes because Shealy teaches that by having the two dielectrics with different charges one can re-establish the surface depletion, and thereby reduce the channel charge in regions under the second region of the insulative film. ¶ 0015. Thereby, allowing one to better able to predict the electron sheet charge at the first and second semiconductor heterojunction.
Regarding claim 2, Shealy teaches at least in figure 3B, and Examiner annotated Shealy figure 3B above:
wherein the second region (B) is formed between the gate electrode (20) and the drain electrode (18’) on a gate electrode-side (B is so formed), and 
in the insulative film (A/B/C), a third region (C) containing positive charges (C is the same material as A and thus is positive for the same reasons) is formed between the second region (B) and the drain electrode (18’).
Regarding claim 3, Shealy teaches at least in figure 3B, and Examiner annotated Shealy figure 3B above:
wherein the gate electrode (20) includes a gate field plate (D) formed over the insulative film (A/B/C), and 
wherein the second region (B) is formed in a region that includes a part directly beneath a drain 15electrode-side of the gate field plate (B is directly below D).
Regarding claim 4, Shealy teaches at least in figure 3B, and Examiner annotated Shealy figure 3B above:
wherein in the second region (B), a part on a gate electrode-side has a higher density of negative charges than a part on a drain electrode-side (B has a higher density of negative charges because it includes AlSiN than region C).
Regarding claim 5, Shealy teaches at least in figure 3B, and Examiner annotated Shealy figure 3B above:
wherein the gate electrode (20) includes a gate field (D) place formed over the insulative film (A/B/C), and 
wherein the part on the gate electrode-side is formed directly beneath the gate field plate on the drain electrode-side (D is formed directly above B, thus B is directly beneath D).
Regarding claim 8, Shealy teaches at least in figure 3B, and Examiner annotated Shealy figure 3B above:
wherein the first region (A) and the second region (B) are formed of a same material (examiner is interpreting “are formed” to by synonymous with “comprising”; A and B both comprise SiN), and contain charges of polarities opposite to each other (as shown in claim 1 A and B have opposite polarities).
Regarding claim 9, Shealy teaches at least in figure 3B, and Examiner annotated Shealy figure 3B above:
wherein the insulative film (A/B/C) is formed of a material. that contains one of silicon nitride, aluminum nitride, silicon oxide, aluminum oxide, hafnium oxide, and magnesium oxide (as shown in figure 3B A/B/C contains silicon nitride and a form of aluminum nitride (AlSiN)).
Regarding claim 10, Shealy does not teach:
wherein the first region is in a state of containing less nitrogen or oxygen than in a stoichiometric state, and wherein the second region is in a state of containing more nitrogen or oxygen than in the stoichiometric state.
However, the above limitation is directed to forming the first region with a positive charge, and forming the second region with a negative charge. As the prior art teaches that the first region has a positive charge and the second region has a negative charge it would have been obvious to one of ordinary skill in the art to manipulate the material composition of the first and second regions of the insulating film in order to achieve the goal of the different charges of said insulating film. Therefore, with respect to this limitation, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding claim 11, Shealy teaches at least in figure 3B, and Examiner annotated Shealy figure 3B above:
wherein the insulative film (A/B/C) is formed of a material containing silicon nitride (A/B/C comprises SiN), 
wherein the first region (A) is in a state of containing less nitrogen than in Si2N4, in the stoichiometric state (as stated in claim 10 one of ordinary skill in the art would optimize the material composition of SiN to get a net positive charge), and 
wherein the second region (B) is in a state of containing more nitrogen than in Si3N4 (Since region B has AlSiN, and SiN it would have been obvious that based upon the optimization of SiN, and AlSiN that one could get more nitrogen then in Si3N4 based upon the level of N in AlSiN in order to get a net negative charge in said material).
Regarding claim 12, 
Based upon Applicant’s specification claim 12 is directed to a characteristic inherent in forming the first region to have a positive charge, and the second region to have a negative charge. Because the prior art teaches that A is positive and B is negative this characteristic is inherent/obvious in the prior art even though it is not explicitly called out in the reference. See MPEP 2112.
Regarding claim 13, Brandes teaches at least in figures 1 and 8:
wherein the first semiconductor layer (120C/420) is formed of a material including GaN (these layers are formed of the claimed material), and
wherein the second semiconductor layer (130C/530)  is formed of a material including one of AlGaN, AlN, InAlN, and InGaAlN (these layers are formed of the claimed material).
Regarding claim 14, Brandes teaches at least in figures 1 and 8:
wherein an intermediate layer (528) is formed of a material containing AlN (figure 8 shows 528 is AlN) between the first semiconductor layer (520) and second semiconductor layer (530).
Regarding claim 15, the combination of prior art references teaches:
wherein a cap layer (Brandes 535) is formed of a material containing GaN (Brandes figure 8 shows 535 is GaN) over the second semiconductor layer (Brandes 530), and 
wherein the gate electrode (Shealy 20) and the insulative film (Shealy A/B/C) are formed over the cap layer (Brandes 535).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/Primary Examiner, Art Unit 2822